Citation Nr: 1440510	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for renal cysts (claimed as a kidney condition) secondary to service-connected type II diabetes mellitus.

2.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right foot with plantar fasciitis.  

4.  Entitlement to an increased disability rating for degenerative changes of the right knee, rated as noncompensably disabling prior to March 20, 2009, and as 10 percent disabling thereafter.  

5.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee.  

6.  Entitlement to an effective date earlier than January 1, 2009, for the addition of the Veteran's spouse as his dependent to his award of VA disability compensation.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966 and from December 1975 to December 1979.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2009 and September 2012, and an administrative decision of April 2009 of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As alluded to in the preceding paragraph, this case has a complex procedural history, a summary of which is helpful to understanding his claims.  The Veteran filed a claim for increased ratings for his diabetes, right foot, and right knee in March 2008; he filed a claim for service connection for a kidney condition in May 2008.  In a February 2009 rating decision, the RO denied the claim for service connection for a kidney condition.  It also denied the claims for increased ratings for diabetes and a right foot disability, and granted an increase to 10 percent for degenerative changes of the right knee.  He filed a timely notice of disagreement in March 2009.  

In December 2008, the Veteran sought a dependency allowance for his spouse.  This was granted in an April 2009 administrative decision, effective January 1, 2009.  The Veteran filed a timely notice of disagreement with the effective date of this addition.  

In January 2010, the RO issued a rating decision that increased the Veteran's rating for his right knee disability to 10 percent, effective March 20, 2009.  It also granted service connection for renal insufficiency and hypertension.  A statement of the case release concurrently with this decision continued to deny entitlement to service connection for renal cysts; it further denied increased ratings for the Veteran's service-connected disabilities.  A separate statement of the case from January 2010 denied the Veteran's dependency claim.  

The Veteran filed a timely substantive appeal in February 2010.  On that form, the Veteran indicated that he desired a Travel Board hearing.  Later that month, the Veteran indicated that he would be willing to attend either a Travel Board hearing or a video conference hearing.  

While these claims were in appellate status, the Veteran filed a claim for a TDIU on May 18, 2012.  He underwent VA examinations germane to each of his service-connected disabilities, including those issues on appeal.  In a September 2012 rating decision, the RO granted claims sufficient to result in the Veteran's receiving a combined 100 percent rating, effective the date of his claim for a TDIU.  The RO also granted service connection for instability of the right knee, assigning a 10 percent rating and an effective date of May 18, 2012.  A subsequent September 2013 rating decision determined that the assignment of May 18, 2012, as the effective date for the grant of service connection for instability of the right knee was a clear and unmistakable error.  This decision changed the effective date for service connection for this disability to September 13, 2012.  

In May 2014, the Veteran was notified that his requested hearing had been scheduled for July 2014.  The Veteran did not attend his scheduled hearing, nor has he provided good cause as to why this hearing should be rescheduled.  His hearing request is deemed withdrawn.  

In light of this history, two facts are apparent.  First, though the Veteran has not appealed the issue of entitlement to an increased initial rating for a right knee disability, the issue of entitlement to an increased disability rating in general for a right knee disability has long been on appeal.  As this rating is a component of that appeal, the Board shall consider this additional issue.

Second, a claim for a TDIU is part of a claim for increased compensation when raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, prior to the time that the Veteran filed his claim for a TDIU in May 2012, the Veteran did not allege that any of his disabilities on appeal here rendered him unable to secure or follow a substantially gainful occupation.  The issue of entitlement to a TDIU prior to May 2012 has therefore not been raised by the record and will not be considered.  

The issue of entitlement to an increased rating for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for diabetes, a right foot disability, and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not suffer from renal cysts during his active service, and there is no evidence that his current renal cysts are related to his active service.  

2.  The Veteran's renal cysts are not proximately due to, the result of, or aggravated by his service-connected diabetes.   

3.  Though the Veteran was married in December 2004, he did not inform VA of this marriage until December 2008.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cysts have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for an effective date prior to January 1, 2009, for the addition of the Veteran's spouse as his dependent have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111(a) (West 2002); 38 C.F.R. §§ 3.3, 3.4, 3.31, 3.204, 3.217, 3.400, 3.401 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of April 2008 and June 2008 satisfied the duty to notify provisions.  The June 2008 letter informed the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The April 2008 letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Though the Board is remanding the Veteran's increased ratings claims in order to obtain additional VA treatment records, the records that are currently associated with the file are sufficient to resolve the claims decided herein.  Notably, with respect to the Veteran's service connection claim, the Veteran has already undergone a VA examination germane to this issue.  There is no showing that any VA treatment records would be relevant to his appeal.  With respect to the earlier effective date claim, this issue is being decided as a matter of law, and VA treatment records that post-date the claim could have no impact on the Board's decision.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

With regard to the Veteran's service connection claim, a VA examination was conducted in March 2009; the record does not reflect that this examination was inadequate for rating purposes.  Instead, it contains sufficient information to decide the Veteran's claim, and indeed served as the evidence supporting granting service connection for a separate service connection issue.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran seeks service connection for renal cysts, a condition which he contends is related to his service-connected diabetes.  For the reasons that follow, his claim shall be denied.  

First, the evidence shows that the Veteran suffers from renal cysts.  A March 2008 VA treatment record first identified that the Veteran had multiple complex cysts on his bilateral kidneys.  This diagnosis was confirmed by a March 2009 VA examination.  The current disability criterion is met.  

There is, however, no evidence that the Veteran suffered from renal cysts during his active service, or that his current disability is related directly to his active service.  A review of his service treatment records shows no complaints of or treatment for renal cysts during the Veteran's active service.  None of the Veteran's post-service medical records connect his current disability to his active service.  

The Veteran himself does not contend that his renal cysts are related to his active service.  Instead, the Veteran contends that this condition is secondary to his service-connected type II diabetes.  

There is no competent evidence to support this contention.  The examiner from the Veteran's March 2009 VA examination concluded that the Veteran does suffer from renal insufficiency due to his diabetes; this disability has been service-connected at a 60 percent rate.  The examiner also determined, however, that the Veteran's renal cysts are not secondary to or aggravated by his service-connected diabetes.  Specifically, the examiner noted that these cysts are not known to be due to diabetes.  He stated that there is no clinical, physiological, or pathological evidence for diabetes to cause polycystic kidney disease.  

There is no other competent evidence supporting a link between the Veteran's renal cysts and his service-connected diabetes.  It is not clear whether the Veteran himself makes this contention.  His May 2008 claim makes mention only of a kidney condition in general; as noted above, he has been service-connected for a kidney disability.  Since the date of service connection for renal insufficiency, the Veteran has never specifically stated that his renal cysts are related to his diabetes.  Regardless, even reading the Veteran's statement broadly and assuming that he does imply such a link, the Veteran is not competent to determine the etiology of his current renal cysts.  See Jandreau, 492 F.3d at 1377.  

In sum, the preponderance of the evidence is against the claim of service connection for renal cysts; there is no doubt to be resolved; and service connection for renal cysts is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Earlier Effective Date for Dependency

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the last of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124 ; 38 C.F.R. § 3.204.

A November 2004 rating decision granted service connection for posttraumatic stress disorder and assigned a 50 percent rating.  As a result, the Veteran had a combined rating over 30 percent as of August 19, 2004.  This is the first date that, if the Veteran had been married and notified VA of that marriage, additional compensation based on his marriage would have been appropriate.  

Notice provided to the Veteran concurrent with that November 2004 decision included information regarding dependents and additional benefits.  It instructed the Veteran to provide a declaration of status of dependents to warrant additional compensation.  The Veteran did not reply to this notice, nor did he submit a declaration of status of dependents.  

In December 2008, the Veteran sought dependent compensation based on his December 2004 marriage.  In February 2009, the RO informed the Veteran that it needed more information regarding his marriage, and asked the Veteran to complete a declaration of status of dependents.  The Veteran provided this form in March 2009.  In an April 2009 administrative decision, the RO added the Veteran's wife to his award effective January 1, 2009.  

Since that time, the Veteran has argued that an earlier effective date is warranted.  In May 2009, his representative asked for a retroactive payment to the date that the Veteran became rated at 30 percent.  In his July 2009 notice of disagreement, the Veteran argued that he never received a declaration of status of dependents concurrent with his November 2004 notice.  

Despite the arguments of the Veteran and his representative, the currently assigned effective date for dependents is correct.  Indeed, though dependent benefits are available for Veterans with a combined rating of 30 percent or higher, at the point the Veteran met this threshold, he was not married.  Again, the Veteran's rating reached this threshold as of August 19, 2004, as granted by a November 2004 rating decision.  However, the Veteran is not eligible for dependency benefits as of that date, as he was not married until December 6, 2004.  Dependency benefits therefore cannot be effective as of the point the Veteran reached the 30 percent threshold.  

Additional benefits are also not warranted as of the date of the Veteran's December 2004 marriage.  The Veteran did not notify VA of his marriage until December 2008, some four years after his marriage.  If the Veteran had provided this information within a year of the November 2004 rating decision, then an earlier effective date would be warranted.  This four year lag, however, legally prevents the Board from assigning the effective date as of the date of marriage.  

As to the Veteran's argument that he did not receive a declaration of status of dependents with his November 2004 rating decision, the Board does not find this to be credible.  Notably, the provision of this notice is subject to the presumption of regularity; the Veteran would have to present clear evidence that VA did not follow its normal practice in mailing this notice.  

Here, the only evidence supporting the Veteran's contention is one sentence in a notice of disagreement written by his representative.  The copy of the November 2004 notice provided to the Veteran clearly indicates that a declaration of status of dependents was provided to the Veteran.  In the absence of any evidence beyond the Veteran's statement, the presumption has not been rebutted.  

The preponderance of the evidence is against the claim of entitlement to an earlier effective date for dependent benefits; there is no doubt to be resolved; and entitlement to an earlier effective date for dependent benefits is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for renal cysts (claimed as a kidney condition) secondary to service-connected type II diabetes mellitus is denied.  

Entitlement to an effective date earlier than January 1, 2009, for the addition of the Veteran's spouse as his dependent to his award of VA disability compensation is denied.  
REMAND

The Veteran's remaining claims must be remanded.  A September 2012 VA examination noted that the Veteran underwent surgery on his right knee at a VA facility in 2010.  Records of this surgery, and other VA treatment records dated from December 2009 and thereafter, have not been associated with the claim file.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from December 2009 and thereafter and associate them with his claim file.  

2.  Readjudicate the appeal.  In this readjudication, consider whether the grant of a temporary total rating is warranted for right knee surgery.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


